Case 1:18-cv-01702-RJD-ST Document 20 Filed 10/15/18 Page 1 of 2 PagelD #: 73

ZEICHNER ELLMAN & KRAUSE LLP
1211 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK 10036
TEL: (212) 223+0400

DirREcT DIAL : .
(212) 826-5350 WWW.ZEKLAW.COM

Rneumann@zeklaw.com

October 15, 2018

BY ELECTRONIC CASE FILING

Honorable Steven L. Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Chambers: Room N505
Brooklyn, New York 11201

CONFIDENTIAL MEDIATION STATUS REPORT

Wanda Timms v. Citibank, N.A.
18-CV-1702 (RJD) (SLT)

Dear Judge Tiscione:

We are counsel to Citibank, N.A. On October 1, 2018 the parties attended
a settlement conference before this Court, at which time no settlement was reached. The
parties agreed to continue discussions and this Court directed counsel to file a joint status
report by October 15. Pursuant to this Court’s instructions, we respectfully submit this
joint report with the consent of plaintiff's counsel to address the status of settlement
negotiations since that conference.

Before leaving court following the October 1 settlement conference, the
parties continued their discussions. At that time Citibank increased its offer to include a
waiver of the overdraft. Since then, the parties had three telephone conversations, most
recently on October 11. They also exchanged emails. In spite of these efforts, the parties
have been unable to achieve a settlement.

NEW YORK | CONNECTICUT | NEW JERSEY | WASHINGTON, D.C. | TEL AVIV
Case 1:18-cv-01702-RJD-ST Document 20 Filed 10/15/18 Page 2 of 2 PagelD #: 74

ZEICHNER ELLMAN & KRAUSE LLP

Honorable Steven L. Tiscione
October 15, 2018
Page 2

Plaintiff believes that it would be beneficial to hold a follow-up settlement
conference. While the initial settlement conference was very helpful in narrowing the
initial gap between plaintiff's demand and Citibank’s offer, Citibank is not interested in
increasing its offer any further. As a result, Citibank respectfully submits that further
discussions with the Court would not be fruitful and, therefore, opposes plaintiffs request
for another settlement conference.

Respectfully submitted,

   
   

” Ronald M. Neumann .

RMN:mzg .

NEW YORK | CONNECTICUT | NEW JERSEY | WASHINGTON, D.C. | TEL AVIV
